Citation Nr: 1626882	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2014.

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to March 21, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1969 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2009 rating decision denied service connection for bilateral hearing loss and pseudofolliculitis barbae.  The rating decision also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective March 2008.  The Veteran filed a timely notice of disagreement (NOD) in July 2009.

In a March 2011 rating decision, the RO granted an increased initial 50 percent disability rating for PTSD, effective March 2008.  The RO also granted service connection for bilateral hearing loss and pseudofolliculitis barbae, and assigned noncompensable ratings for both disabilities.  The Veteran filed a timely NOD in Mach 2011, in which he indicated his disagreement with the 50 percent rating for PTSD and the noncompensable ratings for bilateral hearing loss and pseudofolliculitis barbae.  

In August 2014, the Board remanded the claim for further adjudication, to include affording the Veteran VA examinations.  Subsequently, in an August 2014 rating decision, the RO increased the disability rating for PTSD to 100 percent, effective May 2014 and increased the disability rating for bilateral hearing loss to 20 percent, effective March 2014.  In August 2014, the Veteran submitted a notice of disagreement for the effective date of the 100 percent disability rating for PTSD and the effective date of the 20 percent disability rating for bilateral hearing loss.

The case has been returned to the Board for further appellate review.

The Board finds that there is a pending Board hearing request as to the issues of the ratings for service connected bilateral hearing loss and pseudofolliculitis barbae, but as to the rating for PTSD there is no prejudice with deciding this claim at this time due to the Board granting the claim in full.

The issues of entitlement to an initial compensable rating for bilateral hearing loss prior to March 21, 2014, and in excess of 20 percent thereafter, and in excess thereafter and entitlement to an initial compensable rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in his favor, during the entire appellate period, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

For the entire appellate period, beginning March 4, 2008, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 	 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that there is no need to discuss the VCAA as it relates to the issue decided, as the Board provides a full grant of the benefit addressed on the merits in this decision.


Merits of the Increased Rating Claim

The Veteran contends that he is entitled to a 100 percent rating, effective March 4, 2008. The Board presently grants the appeal and a 100 percent evaluation will be assigned effective March 4, 2008.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.   Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015);   Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

Under the general formula for rating mental disorders, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.   	
38 C.F.R. § 4.130.

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  See Id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment.  See Mauerhan at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. 	
§ 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the Veteran has received continuous treatment for PTSD.  In this regard, the Veteran was involuntarily hospitalized in October 2008.  Homicidal ideations were noted, along with statements that the Veteran could not "take the pressure."  Upon assessment, the examiner noted that the Veteran endorsed decreased sleep, appetite, rage, anger, irritability, paranoia, isolation and nightmares.  Notably in a September 2009 VA treatment note, it was noted that the Veteran consistently presents with symptoms of psychosis and substance abuse/dependence.  The examiner also noted the Veteran's history of suicide attempts, loss of rational thought (auditory hallucinations) and helplessness.  A March 2010 VA treatment record noted the Veteran's report that he retired from the post office in 2009.  A January 2011 VA treatment record noted that the Veteran presented with symptoms such as irritability and restricted, non-labile affect.

A January 2010 police incident report shows that the Veteran was angered without provocation and reacted with a violent outburst.  The Veteran exhibited homicidal behavior which resulted in arrest.

Statements from the Veteran's family members consistently report the Veteran's symptoms, such as daily panic attacks, social isolation, anger, irritability, decreased concentration, obsessive thoughts and a severe insomnia.  See the January 2009, August 2010, and January 2011 witness statements. 

In an August 2012 statement, the Veteran's private psychologist, P.P., Psy.D., reported that despite treatment compliance with therapy and medication management, the Veteran's PTSD was manifested by reported intrusive trauma related memories, trauma related nightmares, sleep disturbance, feelings of disconnection, restricted range of affect, internal/external avoidance of trauma cues, exaggerated startle response and hypervigilance.  The examiner further reported that the symptoms appear to negatively impact his occupational and social functions.

The Veteran was afforded a VA examination in May 2014.  The examiner noted that the Veteran has recurrent, involuntary, and intrusive distressing memories of traumatic events, recurrent distressing dreams, dissociative reactions, irritable behavior and angry outbursts with little or no provocation, hypervigilance, exaggerated startled response, sleep disturbances, and problems with concentration.  Furthermore, the examiner noted that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once per week, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control and persistent danger of hurting himself or others.
The evidence of record demonstrates that the Veteran's service-connected mental disorder has more closely approximated the criteria for a 100 percent disability rating since he was granted service connection in March 2008.   Thus, with resolution of all reasonable doubt in his favor, he is entitled to an initial rating of 100 percent effective March 2008.

The Board has considered whether this grant of additional benefits provides a basis for earlier established for housebound status under 38 U.S.C.A. § 1114(s), but finds no basis for an earlier date as there were not independently ratable disability of 60 percent or more during this period of time (prior to April 29, 2013).


ORDER

A 100 percent disability rating for PTSD is granted effective March 4, 2008, subject to the law governing the payment of monetary benefits.


REMAND

On his October 2011 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing for his bilateral hearing loss and pseudofolliculitis barbae rating claims.  No such hearing has been scheduled and the Veteran has not withdrawn his request.

Due process concerns thus require that the case be remanded for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The Veteran has a right to provide hearing testimony on appeal.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2013).  These issues are therefore remanded to the AOJ so that it may schedule a hearing and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to an initial compensable rating for bilateral hearing loss prior to March 21, 2014, and in excess of 20 percent thereafter, and entitlement to an initial compensable rating for psuedofolliculitis barbae, and schedule the hearing accordingly with proper notice.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder shall be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


